Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 12-17, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somervell (Pub. No.: US 2014/0272723) in view of Chang (Pub. No.: US 20130062709) and further in view of Yang (Pub. No.: US 2010/0068657).
Re claim 8, Somervell, FIG. 7 teaches a method for forming a pattern, comprising: 

forming a blocking layer (730) over the first material and the second material; 
globally irradiating the blocking layer with an electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion (760, FIG. ¶ [0093]-[0094]), wherein the remaining blocking layer forms a non-crosslinked portion (750), and the non-crosslinked portion covers the first material (710); and 
removing the non-crosslinked portion (750, FIG. 7C → 7D) while leaving the crosslinked portion (760) on the second material (720).
Somervell fails to teach the non-crosslinked portion is in direct contact with the first material to cover the first material.
Chang teaches the non-crosslinked portion (70U, FIG. 8B, ¶ [0047]) is in direct contact with the first material to cover the first material (52, note that the second material is 60).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of includes gap-fill keyholes between narrowly spaced disposable gate structures, as taught by Chang, ¶ [0005]. 
	Moreover, Somervell/Chang fails to teach the blocking layer globally and directly receives the electromagnetic radiation.
Yang teaches the blocking layer (206a/206b) globally and directly receives the electromagnetic radiation (212/214, FIG. 2B/2C, ¶ [0024]-[0025]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of patterning a target layer which can make a reduced device pitch as taught by Yang, [0002]. 
Re claim 9, in the combination, Somervell, FIG. 7 teaches the method according to claim 8, wherein the first material (710) laterally surrounds the second material (720).
Re claim 12, in the combination, Somervell, FIG. 7 teaches the method according to claim 8, wherein a material of the blocking layer comprises a complex compound having a metal core with organic ligands or a metal oxide core with organic ligands ([0045]-[0050]).
Re claim 13, in the combination, Somervell, FIG. 7 teaches the method according to claim 12, wherein the material of the blocking layer further comprises a cross-linking agent ([0045]-[0050]).
Re claim 14, in the combination, Somervell, FIG. 7 teaches the method according to claim 12, further comprising: removing the organic ligands in the blocking layer [0072].
Re claim 15, in the combination, Somervell, FIG. 7 teaches the method according to claim 14, wherein the organic ligands are removed through a plasma ashing process [0072].
Re claim 16, in the combination, Somervell, FIG. 7 teaches the method according to claim 8, wherein the electromagnetic radiation is provided by performing a laser annealing process or a rapid thermal process (RTP) ([0070], [0094], note that about 2 minutes to about 5 minutes are very fast and it considered as a rapid thermal process).
Re claim 17, in the combination, Somervell, FIG. 7 teaches the method according to claim 8, wherein the radiation absorption rate of the second material (720) is greater than (because it formed on top of) the radiation absorption rate of the first material (710).
Re claim 21, Somervell, FIG. 7 teaches a method for forming a pattern, comprising: 
providing a first material (710) and a second material (720) abutting the first material, wherein a radiation absorption rate of the second material (720) is greater than because it formed on top of) a radiation absorption rate of the first material (710); 
forming a blocking layer (730) over the first material and the second material, wherein a material of the blocking layer comprises a complex compound having a metal core with organic ligands ([0045]-[0050]); 
globally irradiating the blocking layer with an electromagnetic radiation to allow part of the blocking layer to turn into a crosslinked portion (760, FIG. ¶ [0093]-[0094]), wherein the remaining blocking layer forms a non-crosslinked portion (750), the non-crosslinked portion covers the first material (710) and the crosslinked portion covers the second material (720); and removing the non-crosslinked portion (750, FIG. 7C → 7D) while leaving the crosslinked portion (760) on the second material.
Somervell fails to teach a top surface of the first material is coplanar with a top surface of the second material.
Chang teaches a top surface of the first material (52, FIG. 8B, ¶ [0047]) is coplanar with a top surface of the second material (60, note that 70U is a non-crosslinked material).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of includes gap-fill keyholes between narrowly spaced disposable gate structures, as taught by Chang, ¶ [0005]. 
Moreover, Somervell/Chang fails to teach the blocking layer globally and directly receives the electromagnetic radiation.
Yang teaches the blocking layer (206a/206b) globally and directly receives the electromagnetic radiation (212/214, FIG. 2B/2C, ¶ [0024]-[0025]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of patterning a target layer which can make a reduced device pitch as taught by Yang, [0002]. 
Re claim 22, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, wherein the metal core comprises metal halide, ¶ [0045].
Somervell differs from the invention by not disclosing wherein the metal core comprises aluminum, titanium, copper, nickel, gold, silver, tungsten, ruthenium, molybdenum, manganese, zirconium, hafnium, or alloys thereof.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
Re claim 23, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, wherein the organic ligands comprise benzoic acids, sulfonic acids, or methyl methacrylates [0075].
Re claim 24, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, wherein the material of the blocking layer further comprises a cross-linking agent [0076].
Re claim 25, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, further comprising: removing the organic ligands in the blocking layer [0072].
Re claim 26, in the combination, Somervell, FIG. 7 teaches the method according to claim 25, wherein the organic ligands are removed through a plasma ashing process [0072].
Re claim 27, in the combination, Somervell, FIG. 7 teaches the method according to claim 21, wherein the electromagnetic radiation is provided by performing a laser annealing process or a rapid thermal process (RTP) ([0070], [0094], note that about 2 minutes to about 5 minutes are very fast and it considered as a rapid thermal process).
Response to Arguments
Applicant's arguments with respect to claims 8 and 21 on the remarks filed on 02/05/2021 have been considered but are moot in view of the new ground(s) of rejection of Somervell in view of Chang and further in view of Yang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894